  Case 19-35694       Doc 41   Filed 05/27/20 Entered 05/28/20 08:26:06             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     19-35694
Centoria Brisco                              )
                                             )               Chapter: 13
                                             )
                                                             Honorable Deborah L. Thorne
                                             )
                                             )
               Debtor(s)                     )

                  ORDER SUSTAINING DEBTOR'S OBJECTION TO CLAIM 2-1

       This cause coming to be heard on the Objection of the Debtor for entry of an Order regarding
Claim 2-1, the claim filed by the Internal Revenue Service; the Court having jurisdiction over the matter
and being fully advised in the premises;

   IT IS HEREBY ORDERED:

  1. The priority portion of Claim 2-1 is allowed in the amount of $3,120.00.
  2. The general unsecured portion of Claim 2-1 is allowed in the amount of $7,821.75.




                                                          Enter:


                                                                   Honorable Deborah L. Thorne
Dated: May 27, 2020                                                United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark St. 28th Floor,
 Chicago, IL 60603
